         Case 1:20-cv-01127-JMF Document 11 Filed 02/12/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK,

                         Plaintiff,

              v.                                      20-CV-1127 (JMF)

  CHAD F. WOLF, in his official
  capacity as Acting Secretary of
  Homeland Security, et al.,

                         Defendants.



                               DECLARATION OF SERVICE

       I hereby declare that, in accordance with Rule 4 of the Federal Rules of Civil Procedure, I

caused a copy of the Complaint and the Summonses in this action to be served on February 12,

2020, by certified mail, return receipt requested, on the following persons and agencies:


       United States of America
       c/o William P. Barr
       Attorney General of the United States
       United States Department of Justice
       950 Pennsylvania Avenue NW
       Washington, D.C. 20530-0001

       Civil-Process Clerk
       United States Attorney’s Office
       Southern District of New York
       1 St. Andrew’s Plaza
       New York, NY 10007

       Acting Secretary Chad F. Wolf
       United States Department of Homeland Security
       c/o Office of the General Counsel
       245 Murray Lane SW
       Washington, DC 20528



                                                1
         Case 1:20-cv-01127-JMF Document 11 Filed 02/12/20 Page 2 of 2



       United States Department of Homeland Security
       Office of the General Counsel
       245 Murray Lane SW
       Washington, DC 20528

       Acting Commissioner Mark A. Morgan
       United States Customs and Border Protection
       c/o Office of the Chief Counsel
       1300 Pennsylvania Ave NW
       Washington, DC 20004

       United States Customs and Border Protection
       c/o Office of the Chief Counsel
       1300 Pennsylvania Ave NW
       Washington, DC 20004


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



 DATED: February 12, 2020
                                                By: /s/ Matthew Colangelo
                                                Matthew Colangelo
                                                Office of the New York State Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
                                                Phone: (212) 416-6057
                                                matthew.colangelo@ag.ny.gov




                                                2
